                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

  In Re:                                             11
                                             Chapter _____

                                                                             LSS
                                                              20 10343 (_____)
                                                     Case No. ____-_________

   Debtor: Boy Scouts of America and Delaware BSA, LLC

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
      John C. Sullivan
  of ____________________________________
               Argonaut Insurance Company
  to represent __________________________                     and Colony Insurance Company
  in this action.
                                                      s/Paul Logan
                                                      ____________________________________________
                                                                    Post & Schell, P.C.
                                                                    300 Delaware Avenue - Suite
                                                                    1380
                                                                    Wilmington, DE 19801
                                                                    (302) 251-8856
                                                                    plogan@postschell.om

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of __________________
                                                                        Pennsylvania              nd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised           . I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                      s/John C. Sullivan
                                                      ____________________________________________
                                                                  Post & Schell, P.C.
                                                                  Four Penn Center - 13th Fl.
                                                                  Philadelphia, PA 19103
                                                                  (215) 587-1000
                                                                  jsullivan@postschell.com



                                       ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
